PER CURIAM.
The only changed circumstance shown is. the husband’s remarriage. This alone is. not sufficient to justify modification of the alimony allowance. Aiken v. Aiken, 221 Ala. 67, 127 So. 819; Jones v. Jones, 251 Ala. 179, 36 So.2d 310; Young v. Young, 262 Ala. 254, 78 So.2d 265. The facts are stated in the dissenting opinion of Simpson, J. We are, therefore, of opinion that the decree should be reversed and the cause remanded.
Reversed and remanded
*503LIVINGSTON, C. J., and LAWSON, GOODWYN, MERRILL, COLEMAN, and HARWOOD, JJ., concur.
SIMPSON, J., dissents.